Citation Nr: 1516494	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  10-19 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left arm disability.

2.  Entitlement to an initial rating higher than 10 percent for a lumbar strain.

3.  Entitlement to an initial rating higher than 10 percent for left knee patellofemoral syndrome.

4.  Entitlement to an initial rating higher than 10 percent for right knee patellofemoral syndrome.

5.  Entitlement to a higher initial rating for gastroesophageal reflux disease (GERD), status post cholecystectomy with hiatal hernia and esophageal spasm, rated 10 percent disabling prior to October 23, 2013 and 60 percent disabling since that date.

6.  Entitlement to an initial rating higher than 10 percent for bilateral plantar fasciitis.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to August 2008.

These matters initially came before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran requested a hearing before a Decision Review Officer (DRO) at the RO in his March 2009 notice of disagreement.  He subsequently withdrew his hearing request.  

In an April 2011 decision, a DRO assigned initial 10 percent disability ratings for the service-connected right and left knee patellofemoral syndrome and bilateral plantar fasciitis, all effective from August 31, 2008.

The Board remanded these matters in April 2014 for further development.

In July 2014, the RO granted service connection for status post cholecystectomy, effective from February 26, 2014.  This disability was rated in conjunction with the already service-connected GERD and the singular rating for these disabilities remained at 10 percent.

The Appeals Management Center assigned an initial 60 percent disability rating for GERD, status post cholecystectomy with hiatal hernia and esophageal spasm, effective from October 23, 2013, by way of a September 2014 decision.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current left arm disability.

2.  Since August 31, 2008, the Veteran's lumbar strain has been manifested by back pain, tenderness, stiffness, weakness, and a "pop" sensation; forward flexion has been between 70 degrees and normal, with pain beginning between 60 and 70 degrees; there has been no spinal ankylosis or incapacitating episodes due to intervertebral disc syndrome; there are credible reports of flare ups of back pain which cause complete disability, require bed rest, and prevent the Veteran from walking, climbing stairs, or getting himself dressed.

3.  Since August 31, 2008, the Veteran's left knee patellofemoral syndrome has been manifested by pain, soreness, and crepitus/popping; knee flexion has been to between 120 degrees and 140 degrees or greater and knee extension has been to 0 degrees, with no additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare ups; there has been no ankylosis, cartilage dislocation or removal, tibia or fibula impairment, or genu recurvatum and no credible evidence of any knee subluxation or instability.

4.  Since August 31, 2008, the Veteran's right knee patellofemoral syndrome has been manifested by pain, soreness, and crepitus/popping; knee flexion has been to between 135 degrees and 140 degrees or greater and knee extension has been to 0 degrees, with no additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare ups; there has been no ankylosis, cartilage dislocation or removal, tibia or fibula impairment, or genu recurvatum and no credible evidence of any knee subluxation or instability.

5.  From August 31, 2008 through October 22, 2013, the Veteran's service-connected gastrointestinal disability was manifested by stomach/epigastric/abdominal/substernal pain, nausea, vomiting, hematemesis, heartburn (pyrosis), reflux, regurgitation, cramps, esophageal spasms, and guarding; there was no dysphagia.

6.  Since October 23, 2013, the Veteran's service-connected gastrointestinal disability has been manifested by abdominal pain, epigastric distress, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, nausea, vomiting, hematemesis, and mild esophageal spasms.

7.  Since August 31, 2008, the Veteran's bilateral plantar fasciitis has been manifested by foot pain, stiffness, tenderness, and burning which has resulted in an impaired gait and the occasional need for assistive devices for ambulation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left arm disability are not met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for an initial 20 percent rating, but no higher, for a lumbar strain are met since August 31, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5237, 5243 (2014).

3.  The criteria for an initial rating higher than 10 percent for left knee patellofemoral syndrome are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5256-5263 (2014).

4.  The criteria for an initial rating higher than 10 percent for right knee patellofemoral syndrome are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5256-5263.

5.  The criteria for an initial rating higher than 10 percent prior to October 23, 2013 and an initial rating higher than 60 percent since that date for GERD, status post cholecystectomy with hiatal hernia and esophageal spasm are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, DCs 7203, 7204, 7318, 7346.

6.  The criteria for an initial 20 percent rating, but no higher, for plantar fasciitis of the right foot are met since August 31, 2008.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DC) 5276, 5278, 5283-5284 (2014).

7.  The criteria for an initial 20 percent rating, but no higher, for plantar fasciitis of the left foot are met since August 31, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DC) 5276, 5278, 5283-5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

The appeal for higher initial ratings for the service-connected back, knee, gastrointestinal, and foot disabilities arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

As for the claim of service connection for a left arm disability, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in November 2008, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a left arm disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the November 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of his claimed left arm disability and to assess the severity of his service-connected back, knee, gastrointestinal, and foot disabilities.

In its April 2014 remand, the Board instructed the AOJ to, among other things, ask the Veteran to identify any additional relevant treatment records, obtain treatment records  from the VA Medical Center in Salt Lake City, Utah (VAMC Salt Lake City) dated since April 2013, obtain any additional relevant private treatment records for which a necessary release was obtained, and afford the Veteran VA examinations to assess the nature and etiology of his claimed left arm disability and to assess the severity of his service-connected back, knee, and foot disabilities.

As explained above, all relevant VA treatment records (including treatment records from VAMC Salt Lake City dated since April 2013) have been obtained and associated with the file.  Also, VA examinations were conducted in July 2014 to assess the nature and etiology of the claimed left arm disability and to assess the severity of the service-connected back, knee, and foot disabilities.  These examinations were thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.

The AOJ sent the Veteran a letter in May 2014 and asked him to identify any additional treatment records and to complete the appropriate release form so as to allow VA to obtain any relevant private treatment records.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran has not subsequently identified any additional treatment records or submitted any signed and completed release form to allow VA to obtain private treatment records.

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran has not identified any additional relevant treatment records or submitted the appropriate release form to allow VA to obtain private treatment records, VA has no further duty to attempt to obtain any additional treatment records.

Thus, with respect to the service connection and higher initial rating issues identified above, the AOJ substantially complied with all of the Board's relevant April 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claims being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

I. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In the present case, the Veteran claims that he has a current left arm disability which had its onset in service.  Specifically, he contends that he injured his left bicep in service and that he has continued to experience intermittent left arm symptoms (e.g., pain) ever since that time.

Service treatment records confirm that the Veteran was treated in May 2008 for pain below his left bicep.  He believed that he had pulled his bicep muscle while lifting weights, he experienced sharp pain, and he was unable to straighten his arm in a locked position unless he forced it into that position.  Examination of the left arm revealed limited range of motion with pain associated with some ranges of motion.  Nevertheless, as explained below, the evidence dated since his claim was received in September 2008 reflects that he does not have any current left arm disability.

A December 2008 VA examination report indicates that the Veteran reported that he injured his arm while training in service and that he continued to experience arm pain when lifting weights or performing an increased level of activities.  The pain was sharp, was 10/10 in severity with heavy lifting, and was relieved with rest.  Examination of the left humerus was normal.  There was no heat, redness, swelling, effusion, or drainage associated with the left shoulder or elbow, the ranges of left shoulder and elbow motions were normal, and the ranges were not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  Left upper extremity motor function and sensation was normal and X-rays of the left forearm (including the elbow) revealed a normal radius and ulna without fracture or lesion.  The physician who conducted the December 2008 VA examination concluded that there was no pathology to render a specific diagnosis with respect to the Veteran's claimed left arm disability because examination of the arm was normal and X-rays were normal.

During a March 2011 VA examination the Veteran reported that he had never had any surgery or hospital stays related to his claimed left arm disability and there was no history of any left arm neoplasm.  He continued to experience intermittent discomfort in the lower biceps muscle just above the antecubital region and he believed it felt like a pulled muscle.  The symptoms were not constant, but he experienced flare ups once every 1 to 2 months which lasted for a day or two at a time.  Such flare ups were aggravated by lifting and were relieved by ice and rest.  There was a decrease in the range of motion during flare ups, but there were no other functional impairments during flare ups.  The Veteran did not use or need any assistive devices for his left arm and prior X-rays had been normal.

Examination of the left arm revealed that there was no atrophy, posture abnormalities, fixed deformities, or abnormalities of the musculature.  Also, there was no tenderness, spasms, weakness, or guarding.  The ranges of motion of the left elbow were recorded as flexion to 140 degrees, extension to 0 degrees, supination to 85 degrees, and pronation to 80 degrees.  There was no pain associated with the ranges of motion, muscle strength was normal (5/5), muscle tone/bulk, sensation, and reflexes were all normal, and there was no lateral epicondyle tenderness.  The Veteran declined an offer to undergo an MRI of the left biceps muscle.

The examiner who conducted the March 2011 VA examination concluded that no diagnosis of any left arm condition could be provided because the examination was normal.  There was no other evidence of a chronic pathologic condition of the left arm.  Overall, no other precise, clear, specific diagnosis could be given based upon the data available and the examination findings.

A July 2014 VA examination report indicates that the Veteran reportedly experienced a popping sensation in the left shoulder in service while performing an upper body workout.  He was evaluated and recovered within a week and a half, but pain returned.  He was not experiencing any shoulder pain at the time of the July 2014 examination.  As a result of his left arm symptoms he was unable to swing a hammer with the left hand, perform any strenuous activity involving the left arm and shoulder, or hold his son with his left arm.  There were no flare ups of left arm symptoms.

The ranges of motion of the left shoulder were recorded as flexion to 180 degrees with pain at 160 degrees and abduction to 180 degrees with pain at that point.  Left shoulder flexion and abduction were both to 180 degrees following repetitive motion.  There was no additional limitation in the range of motion of the left shoulder and arm following repetitive use testing, there was no functional loss or functional impairment of the shoulder or arm, there was no localized tenderness or pain on palpation of joints/soft tissue/biceps tendon of the left shoulder, and there was no guarding of the shoulder.  Muscle strength was normal (5/5) and there was no ankylosis.  There was a history of mechanical symptoms on the left, but there was no history of any recurrent dislocation (subluxation) of the left shoulder joint and the Veteran did not experience any acromioclavicular joint condition, any other impairment of the clavicle or scapula, or any tenderness on palpation of the acromioclavicular joint.  Tests for various shoulder abnormalities were all negative.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.

The physician who conducted the July 2014 examination concluded that he could not offer a current diagnosis of the claimed left arm disability from September 2008 through the date of the examination.  There was no localized tenderness in the left bicep or shoulder tendons during the examination and the Veteran did not report any pain at the time of the examination.  There was symmetric muscle development in both shoulders and arm and muscle strength testing was equal.  The shoulder and arm muscle mass was the same on both sides and there was no obvious asymmetric muscle atrophy (shrinkage over time) on the left.  This implied that both arms and shoulders had been used similarly in force and repetitive excursion of the limb to maintain such muscle mass.  One side had not been significantly favored or guarded from pain by decreased use.  The July 2014 examiner also noted that an April 2013 VA treatment record included a report of an acute illness involving the left shoulder secondary to a roll over motor vehicle accident.  However, there was no report of any ongoing chronic shoulder or arm condition "in the section past medical history."

The Board acknowledges that the Veteran has reported intermittent left arm symptoms, such as pain.  He is competent to report symptoms of a possible left arm disability, such as pain.  Also, there is no evidence to explicitly contradict his reports and his reports are not otherwise inconsistent with the evidence of record. Thus, the Veteran's reports of left arm symptoms, including pain, are credible. See Jandreau, 492 F.3d at 1376-7; Buchanan, 451 F.3d at 1336.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The Veteran's lay assertions that his current left arm symptoms have persisted ever since the in-service left bicep injury has some tendency to make the existence of a current left arm disability more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the conclusions of the examiners who conducted the December 2008, March 2011, and July 2014 VA examinations to be more probative than the Veteran's statements.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.

There is otherwise no clinical evidence of any private or VA medical treatment for a left arm disability at any time during the claim period and the Veteran's VA treatment records only include occasional references to a history of left bicep problems.  Neither the Veteran nor his representative have alluded to the existence of any additional evidence of a current left arm disability. 
Although a diagnosis is not always necessary to establish service connection, pain without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, the Veteran has reported left arm pain, but an underlying disability has not been shown by competent evidence.

In light of the lack of competent evidence of a diagnosed disability, the weight of the evidence is against a finding of a current left arm disability.  For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance, and the claim of service connection for a left arm disability must be denied.  See 38 U.S.C.A. §§ 1110; 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57; 38 C.F.R. § 3.303.

II. Higher Initial Ratings

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

A. Lumbar Strain

The Veteran's lumbar strain is rated under 38 C.F.R. § 4.71a, DC 5237 as a lumbosacral strain.  Under the applicable criteria, a lumbosacral strain is rated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. 
§ 4.71a, DC 5237.  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 2 provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. Each range of motion measurement is to be rounded to the nearest five degrees.

In this case, the Veteran reported during the December 2008 VA examination that he experienced daily lower back pain and stiffness.  The pain was aching and sharp in nature, was 4-5/10 in severity, was exacerbated by bending and lifting, and was treated with stretching and anti-inflammatory medications.  He did not use any assistive devices for ambulation.  Examination of the thoracolumbar spine revealed tenderness to palpation of the midline and paraspinal muscles.  The ranges of spinal motion were normal and they were not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner indicated that he was unable to determine any additional limitation in range of motion due to flare ups.  There was no intervertebral disc syndrome.  Lower extremity motor function and sensation was normal bilaterally and knee and ankle jerks were normal (2+) bilaterally.  X-rays of the lumbar spine revealed normal vertebral bodies without fracture, lesion, or arthritic change and normal intervertebral disc spaces.  The Veteran was diagnosed as having a chronic lumbar strain.

VA treatment records dated from February to April 2010 include reports of non-radiating mechanical back pain (lower and thoracic back pain) with no associated radiculopathy or bowel/bladder dysfunction.  There were "pops" of pain during lifting which resulted in 1 week or less of low back pain and the pain also increased with movement.  The Veteran reported during a February 2010 primary care evaluation that he re-injured his back the day before the evaluation while lifting 3-4 pound cushions.  Examinations of the back revealed that there was occasional tenderness in the paraspinal areas, but the ranges of spinal motion were normal, there were no lumps/bumps, there was no spinal misalignment on palpation, straight leg raising was negative, deep tendon reflexes were equal at the knees and ankles, and there were no other abnormalities.  X-rays of the back were normal.  Diagnoses of chronic back pain were provided.

During a January 2011 VA examination the Veteran reported that whenever he twisted while lifting, he experienced a pinching and sharp sensation in his back (a sensation "like sheet metal [was] being pushed between [his] vertebrae"), a non-radiating focal pain, and a "pop" sensation.  Such symptoms occurred approximately every 3 or 6 months, required the Veteran to lie in bed for approximately 1 day, and were alleviated with mild narcotics.  He experienced weakness the week after such flare ups.  He also experienced a dull back pain ("like a knuckle to [his] back") on a daily and weekly basis while sitting and lifting on a workout bench.  This pain would last until the evening and he would wake up the next morning and be "near normal."  He had not experienced any incapacitating episodes during the previous 12 months and there were no associated bowel/bladder complications, spinal neoplasms, or radiating neurologic symptoms.  His back disability interfered with some activities of daily living and certain occupational tasks.

Examination revealed that the Veteran's posture and gait were abnormal and that he used a cane for ambulation.  He was able to move approximately 2 or 3 steps at a time without the cane and it was unclear as to whether he needed assistive devices.  There was tenderness to palpation along L3-L4 and straight leg raise was negative.  The ranges of motion of the thoracolumbar spine were recorded as flexion to 80 degrees with pain beginning at 60 degrees, extension to 25 degrees with pain throughout the range of motion, and right and left lateral flexion and rotation all to 30 degrees with pain throughout the ranges of motion (worse on lateral flexion than on rotation).  Reflexes were normal (2+) in the lower extremities bilaterally, clonus and Babinski sign were negative, and there was no evidence of any radicular symptoms or radiculopathy.  A diagnosis of lumbar strain was provided and the examiner indicated that the Veteran's subjective pain was out of proportion to what was known in terms of diagnostic testing.

Medical records dated from October to December 2012 include reports of back pain.  An electroneuromyography had been conducted in September 2012, at which time pin sensation was mildly reduced over the lateral aspect of both plantar foot surfaces.  Nevertheless, deep tendon reflexes were normal (2+), nerve conduction studies were normal, a concentric needle electromyography was normal, and there was no evidence of a distal left lumbosacral radiculopathy.

The Veteran reported in a September 2013 letter that he had re-injured and thrown his back out several times since his separation from service and that his back pain was constant, usually 2/10 in intensity, disrupted his sleep, and impaired his ability to perform normal daily tasks.  During flare ups of his back disability, his symptoms instantly "drop[ped him] to the floor for several minutes" before he could make it to a chair or bed, even with the assistance of others.  These flare ups completely disabled him "for several hours."  The back pain would decrease from 9-10/10 to 7/10 within 3 to 4 hours and took several days until the pain returned to 2-4/10 in intensity and the Veteran was better able to maneuver.  During one such flare up in early 2010, he was carrying wheelchair cushions as part of his job when he heard "a really loud pop" and experienced "an excruciating pain" which radiated up his spine from his lower back.  He was "writhing in pain for half an hour before [he] crawled back to [his] desk and used crutches . . . to help [him] in to [his] office chair."  He remained in the chair until his wife picked him up from work.  

The report of a VA examination conducted in July 2014 indicates that the Veteran reported that he experienced intermittent back pain which was dull to sharp in nature, was located in the midline of the low back (L4-L5), and was present 2 to 3 weeks out of 8 weeks on average.  During flare ups of pain, the Veteran would lay on the floor for an hour and was unable to walk, climb stairs, or get himself dressed.  He did not experience any incontinence.
The ranges of motion of the thoracolumbar spine were recorded as flexion to 70 degrees with pain at that point, extension to 20 degrees with pain at that point, and right and left lateral flexion and rotation all to 30 degrees or greater with pain at that point.  The ranges of motion remained the same after 3 repetitions of the ranges of motion, there were no additional limitations in the ranges of motion following repetitive use testing, and there was functional loss and/or functional impairment of the thoracolumbar spine only in terms of less movement than normal and pain on movement.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, there was no muscle spasms or guarding of the thoracolumbar spine, lower extremity muscle strength was normal (5/5) bilaterally, and there was no muscle atrophy.  Deep tendon reflexes at the knees and ankles were normal (2+) bilaterally, sensation was normal in the lower extremities bilaterally, straight leg raising testing was negative bilaterally, and there was no radicular pain or any other signs or symptoms due to radiculopathy.  Also, there was no spinal ankylosis, there were no neurologic abnormalities or findings, the Veteran did not have intervertebral disc syndrome, he did not use any assistive devices for his back disability, and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  The Veteran was able to put on his shoes and socks without assistance.  X-rays of the back were normal.

The Veteran was diagnosed as having a lumbosacral strain.  The examiner who conducted the examination noted that the limited range of spinal flexion to 70 degrees would prevent the Veteran from performing any occupation that required frequent flexion of the spine to the maximal limit of 90 degrees.  With respect to functional impairment, the examiner explained that he was unable to provide any opinion as to any changes in functionality with repetitive use "over a period of time" or during a flare up as he would need to be present on such occasions to objectively measure any change from baseline functioning as noted during the July 2014 examination.

The above evidence reflects that the Veteran's service-connected back disability has been manifested by pain, tenderness, stiffness, weakness, and a "pop" sensation.  The ranges of spinal motion were normal during the December 2008 VA examination and flexion was to 80 degrees and 70 degrees during the January 2011 and July 2014 VA examinations, respectively.  While these ranges of motion are contemplated by the criteria for a 10 percent rating under DC 5237, pain began at 60 degrees and 70 degrees of flexion during the January 2011 and July 2014 VA examinations, respectively.  Also, the Veteran has reported intermittent flare ups of back symptoms throughout the claim period, during which he experienced severe back pain, was completely disabled, would lay on the floor for an hour, was unable to walk, climb stairs, or get himself dressed, and would be confined to bed for approximately 1 day.  In his September 2013 letter, he described one such flare up which had occurred at work in early 2010 and the February 2010 primary care evaluation note confirmed that he had re-injured his back the day before the evaluation while lifting 3-4 pound cushions.  

The December 2008 examiner specifically indicated that the ranges of spinal motion were not limited by repetitive use, fatigue, weakness, lack or endurance, or incoordination.  The January 2011 examiner did not address whether there was any additional functional loss or impairment due to pain, weakened movement, excess fatigability, incoordination, or flare ups.  Cf. Mitchell, 25 Vet. App. at 43-4.  This deficiency was corrected in the July 2014 examination report in that the July 2014 examiner noted that the ranges of spinal motion remained the same following repetitive use, that there were no additional limitations after repetitive use, and that the only functional loss and/or functional impairment of the thoracolumbar spine was in terms of less movement than normal and pain on movement.  Nevertheless, the December 2008 and July 2014 examiners were unable to determine any additional limitation of motion due to flare ups and the July 2014 examiner explained that this was due to the fact that he would need to be present during flare ups to objectively measure any change from baseline functioning.

The Veteran is competent to report the symptoms of his back disability and the extent of his impairment during flare ups of back symptoms.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Although there is no contemporaneous medical evidence of back symptoms during flare ups, there is no affirmative evidence to explicitly contradict the Veteran's reports and these reports are not inconsistent with the evidence of record.  Thus, the Board finds that the Veteran's reports of functional impairment due to flare ups of back symptoms are credible.

In light of the extent of the reported back symptoms during flare ups, the fact that pain began at 60 degrees and 70 degrees of spinal flexion during the January 2011 and July 2014 VA examinations, and the fact that the examiners were unable to specifically indicate the extent of any functional impairment due to flare ups, and resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms of his service-connected back disability more closely approximate the criteria for a 20 percent rating under DC 5237 (i.e., forward flexion not greater than 60 degrees) during the entire claim period.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4,59, 4.71a, DC 5237.

A rating in excess of 20 percent under DC 5237 is not warranted at any time since the effective date of service connection because the Veteran has been able to perform forward flexion well in excess of 30 degrees during the December 2008, January 2011, and July 2014 VA examinations (even considering pain).  Also, there has been no showing of any ankylosis during the claim period and the absence of ankylosis was specifically noted during the July 2014 VA examination.

The Board acknowledges that the Veteran has reported the need for best rest following flare ups of back symptoms.  He is certainly competent to report the need for bed rest and the Board has no legitimate basis upon which to refute the credibility of his reports.  However, he has not been diagnosed as having intervertebral disc syndrome, the December 2008 and July 2014 examiners specified that he did not have intervertebral disc syndrome, his reported bed rest does not actually constitute physician prescribed bed rest, and there is no clinical evidence of any physician prescribed bed rest during the claim period.  Hence, there is no adequate evidence of any "incapacitating episodes" as defined by VA and a higher rating under 38 C.F.R. § 4.71a, DC 5243 based on incapacitating episodes of intervertebral disc syndrome is not warranted at any time during the claim period.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Thus, an initial 20 percent rating (but no higher) for a lumbar strain is granted under DC 5237 since August 31, 2008.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.7, 4.71a, DC 5237. 

Moreover, despite the single instance of mildly reduced pin sensation over the lateral aspect of both plantar foot surfaces during the September 2012 electroneuromyography, nerve conduction studies were normal, a concentric needle electromyography was normal, and there was no evidence of a distal left lumbosacral radiculopathy at that time.  There is no other evidence of any neurologic impairment associated with the Veteran's back disability during the claim period.  He has not reported radiation of his back pain or any other neurologic symptoms, examinations have shown no radiating pain, loss of sensation, or impairment of motor strength or reflexes involving the nerves of the thoracolumbar spine, and the July 2014 examiner indicated that there were no signs or symptoms due to radiculopathy.  Given the generally normal neurologic findings during the claim period, a separate rating for neurologic impairment is not warranted at any time since the effective date of service connection.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.123, 4.124, 4.124a, DC 8520 (2014).

B. Right and Left Knee Patellofemoral Syndrome

The Veteran's right and left knee patellofemoral syndrome are rated under 38 C.F.R. § 4.71a, DC 5260 as limitation of leg flexion.  Limitation of knee flexion is rated as follows: a 10 percent rating is warranted when it is limited to 45 degrees; a 20 percent rating is warranted when it is limited to 30 degrees; and a 30 percent rating is warranted when it is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of knee extension is rated as follows: a noncompensable rating is warranted when it is limited to 5 degrees; a 10 percent rating is warranted when it is limited to 10 degrees; a 20 percent rating is warranted when it is limited to 15 degrees; a 30 percent rating is warranted when it is limited to 20 degrees; a 40 percent rating is warranted when it is limited to 30 degrees; and a 50 percent rating is warranted when it is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.
Knee impairment with recurrent subluxation or lateral instability is rated as follows: a 10 percent rating is warranted if the condition is slight; a 20 percent rating is warranted if the condition is moderate; and a 30 percent rating is warranted if the condition is severe.  38 C.F.R. § 4.71a, DC 5257.

VA's General Counsel has held that separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

In the present case, the Veteran reported during a December 2008 VA examination that he experienced intermittent pain in both knees associated with running.  He did not use any assistive devices for ambulation.  Examination of the knees revealed that there was no heat, redness, swelling, effusion, or drainage associated with either knee.  There was crepitus throughout the ranges of knee motion when the patella was palpated and there was positive J sign consistent with patellofemoral syndrome, but the ranges of knee motion were normal and they were not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  The extent of any additional limitation in the ranges of knee motion caused by flare ups could not be determined.  Medial and lateral collateral ligaments were stable to varus and valgus stress and drawer and McMurray tests were within normal limits.  X-rays of the knees were normal.  The Veteran was diagnosed as having bilateral patellofemoral syndrome of the knees.

The report of a VA examination conducted in January 2011 reflects that the Veteran reportedly experienced bilateral knee pain and popping in the subpatellar region.  The left knee was worse than the right, but it varied.  His symptoms were mainly aggravated in the morning and the cold would make the knee pain "double."  Flare ups of sharp pain occurred which lasted for approximately 15 minutes at a time and were alleviated with rest.  He occasionally used a cane when "out and about."  His knee disabilities negatively impacted some activities of daily living.

Examination revealed that the Veteran had an abnormal posture and gait and that he used a cane to support his left leg.  There was subpatellar pain reported with compression of both knees.  Knee flexion was recorded as to 135 degrees on the right and to 120 degrees on the left, with pain at the end points of motion.  Knee extension was to 0 degrees without pain bilaterally.  The knees were stable bilaterally without effusion or evidence of inflammation.  The Veteran was diagnosed as having bilateral patellofemoral pain syndrome of the knees.

VA treatment records dated in March and April 2014 include reports of knee pain, left knee giving out, and right knee soreness.  Also, the left knee would pop while ascending stairs, but not while descending stairs or walking on level ground.  The Veteran used a knee brace to alleviate his symptoms.

A July 2014 VA examination report indicates that the Veteran reportedly experienced knee pain only with walking or stair use and that there was no pain at rest.  There was "random giving out" of the knees and he used self-prescribed knee braces.  He had not been evaluated by any knee specialist and there was no history of any arthroscopy or physical therapy for the knees.  During flare ups of knee symptoms, he was unable to descend stairs.

The ranges of knee motion were recorded as flexion to 140 degrees or greater bilaterally and extension to 0 degrees bilaterally.  There was no objective evidence of any painful knee motion.  The ranges of knee motion remained the same following 3 repetitions of the ranges of motion, there was no additional limitation in the ranges of motion of the knees and lower leg following repetitive use, and there was no functional loss or functional impairment of either knee or lower leg.  There was no tenderness or pain to palpation for joint line or soft tissues of either knee, muscle strength associated with knee flexion and extension was normal (5/5) bilaterally, and all joint stability tests were normal bilaterally.  There was no evidence or history of any recurrent patellar subluxation/dislocation.  There was a history of shin splints (medial tibial stress syndrome) in both knees, but the Veteran was not experiencing any symptoms of shin splints at the time of the July 2014 examination.  He had not experienced any meniscal conditions, had not undergone any surgical procedures for a meniscal condition or any other knee surgery, there were no scars related to his knee disabilities, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The Veteran used a cane and knee braces during flare ups, but he did not have any braces during the examination.  There was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.

A diagnosis of bilateral patellofemoral syndrome of the knees was provided.  This disability impacted the Veteran's ability to work in that he reportedly was unable to complete a college program for welding because the program required long standing.  He was no longer able to perform concrete work because he could not push a concrete wheel barrel.  The examiner concluded that the examination of the Veteran's knees was entirely normal and that there was no anatomic explanation for his condition based upon the examination.  He also explained that he was unable to provide any opinion as to any changes in functionality with repetitive use "over a period of time" or during a flare up as he would need to be present on such occasions to objectively measure any change from baseline functioning as noted during the July 2014 examination.

The evidence indicates that there is a bilateral knee disability with pain, soreness, and popping/crepitus.  The Veteran has been able to perform right knee flexion to between 135 degrees and 140 degrees or greater and left knee flexion to between 120 degrees and 140 degrees or greater.  Extension has been to 0 degrees bilaterally.  There was pain at the end points of flexion (135 degrees on the right and 120 degrees on the left) during the January 2011 VA examination.  Flare ups have also been reported, which have been described as only brief periods of increased knee pain which limit the Veteran's ability to use stairs.

The examiner who conducted the December 2008 VA examination specifically indicated that there were no additional limitations due to repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  This examination and the January 2011 examination did not address the extent of any additional functional impairment due to flare ups and the January 2011 examination also did not address whether there was any additional limitation of knee motion due to weakened movement, excess fatigability, incoordination, or pain.  This deficiency was corrected in the July 2014 VA examination report in that the examiner who conducted that examination indicated that the ranges of knee motion remained the same following 3 repetitions of the ranges of motion, that there was no additional limitation in the ranges of motion of the knees and lower leg following repetitive use, and that there was no functional loss or functional impairment of either knee or lower leg.  There was no objective evidence of any painful motion during the July 2014 examination.  Also, the July 2014 examiner specified that he was unable to provide any opinion as to any changes in functionality with repetitive use "over a period of time" or during a flare up as he would need to be present on such occasions to objectively measure any change from baseline functioning.

Thus, even considering pain, flare ups, and other functional factors, the Veteran's knee symptoms have not been shown to be so disabling to actually or effectively result in limitation of knee flexion to 30 degrees or limitation of knee extension to 15 degrees -the requirements for the next higher percent ratings (20 percent) for limitation of knee flexion and extension under DCs 5260 and 5261.  Hence, ratings in excess of 10 percent for right and left knee patellofemoral syndrome on the basis of limitation of knee motion under DCs 5260 and 5261 is not warranted at any time since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5260-5261.

The Board notes that the Veteran has reported that his knees have given out on various occasions and he has used a knee brace to alleviate his knee symptoms.  The Veteran is competent to report observable symptoms of his knee disabilities, such as instability.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  

During the December 2008, January 2011, and July 2014 VA examinations, objective testing indicated that the Veteran's knees were stable bilaterally.  Based on the objective evidence of a lack of knee instability during the VA examinations, the Board concludes that any lay reports by the Veteran of knee instability are not credible.  Hence, separate ratings on the basis of knee instability or subluxation under DC 5257 are not warranted at any time during the claim period.

Additionally, the Veteran is not entitled to a rating under DCs 5256, 5258-5259, or 5262-5263 as there is no evidence of ankylosis, cartilage removal or dislocation, tibia or fibula impairment, or genu recurvatum at any time during the claim period.

C. GERD, Status Post Cholecystectomy with Hiatal Hernia and Esophageal Spasm

The Veteran's service-connected gastrointestinal disability is rated under 38 C.F.R. § 4.114, DC 7346 as hiatal hernia.  Under DC 7346, the following ratings apply: a 10 percent rating is warranted for hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity; a 30 percent rating is warranted for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of a considerable impairment of health; and a 60 percent rating is warranted for hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

Under DC 7204, spasm of the esophagus (cardiospasm) is rated as for the degree of obstruction (stricture) if it is not amenable to dilation.  38 C.F.R. § 4.114, DC 7204. Stricture of the esophagus is rated under DC 7203 as follows: a 30 percent rating is warranted for moderate stricture; a 50 percent rating is warranted for severe stricture, permitting liquids only; and an 80 percent rating is warranted for stricture permitting passage of liquids only, with marked impairment of general health.  38 C.F.R. § 4.114, DC 7203.

Removal of the gallbladder is rated under DC 7318 as follows: a 10 percent rating is warranted for gallbladder removal with mild symptoms; and a 30 percent rating is warranted for gallbladder removal with severe symptoms.  38 C.F.R. § 4.114, DC 7318.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.
  
During a December 2008 VA examination the Veteran reported that he experienced heartburn, reflux, and regurgitation of stomach contents.  His symptoms occurred as often as weekly and were treated with Prilosec and other medications.  They did not cause any functional impairment.  Examination revealed that the Veteran was well-developed, well-nourished, and in no acute distress.  His abdomen was soft, nontender, and nondistended and there were positive bowel sounds.  He was diagnosed as having GERD.

Medical records dated from January 2009 to October 2010 include reports of intermittent (every few months to twice a week) stomach/epigastric/abdominal pain, nausea, vomiting, and occasional hematemesis.  The pain was burning and sharp in nature, was occasionally worse with palpation under the ribs,  and required the Veteran to lay down in the evening.  His symptoms began sometime in the morning and progressed throughout the day.  His symptoms were treated with medications, he was evaluated at emergency departments on various occasions, and he reported during a January 2010 VA primary care evaluation that he had missed 2.5 weeks of work due to gastrointestinal and other symptoms.

Examinations revealed that the Veteran was occasionally in distress and tearful, that his abdomen was flat and soft, that bowel sounds were present and normal, and that there was no rebound, guarding, masses, or hernia.  There was epigastric and mild right upper quadrant tenderness to palpation without peritoneal signs and epigastrium pain.  An upper gastrointestinal series performed in January 2009 was normal.  Diagnoses of GERD, peptic ulcer disease, and epigastric abdominal pain were provided.

The report of a VA examination conducted in January 2011 indicates that the Veteran reportedly experienced substernal pain and occasional vomiting/coughing up of blood.  The pain was substernal with light pressure and pressure upon the right upper quadrant would radiate pain to the substernal region.  The stomach pain occurred approximately once a week and lasted for 3 days at a time.  The flare ups of pain were worse towards the end of the day and in the evening.  He reported that he did not have an appetite, but he had gained 25 pounds during the previous year.  There were no changes in bowel movements and he did not experience any dysphagia or other complications.  He used omeprazole and a "GI cocktail" approximately once a week to treat his symptoms and he required treatment at the emergency room every 6 to 9 months.

Examination revealed that the Veteran appeared healthy and in no apparent distress.  His girth was greater than 40 inches and there was mild tenderness to palpation along the umbilicus as well as in the substernal/subxiphoid region.  Pressure upon the right upper quadrant radiated pain to the substernal area.  Bowel sounds were normal.  The Veteran was diagnosed as having GERD.  The physician assistant who conducted the examination concluded that the Veteran's symptomatic presentation was amplified and out of proportion to what was known through previous esophagogastroduodenoscopy (EGD).  Further workup by his primary care provider was possibly required to determine other possible etiologies for his pain presentation.

Medical records dated from June 2011 to September 2013 and statements from the Veteran and his wife dated in September 2013 reflect that the Veteran reportedly experienced abdominal/epigastric pain, cramps, nausea, heartburn, and esophageal spasms.  The epigastric pain occurred approximately every 6 months (but its frequency was increasing), occasionally worsened while eating, and occasionally radiated to the right upper quadrant.  There was also occasional vomiting with blood/hematemesis.  There was no dysphagia or melena.  During flare ups of his gastrointestinal symptoms, the pain was so severe at times that he occasionally went "in to a state of shock and los[t] awareness of where [he was] and what [was] going on."  These episodes were frequent, painful, and could last for several days at a time.  Severe stomach pain would "cause him to curl in a ball and cry out in pain."  Flare ups of gastrointestinal symptoms interfered with the Veteran's school, work, and home life.

Examinations revealed that the abdomen was tender to the pelvis, that there was occasional pain and tenderness over the epigastrium and pain to deep palpation in the epigastric right upper quadrant area, and occasional voluntary guarding.  Bowel sounds were normal and there was no rebound or peritoneal signs.  EGDs performed in July 2012 and August 2013 revealed a 5 millimeter clean based ulcer in the descending duodenum, hiatal hernia, mild duodenitis, gastritis, and bile reflux.  An abdominal ultrasound conducted in September 2012 was normal, but an ultrasound conducted in August 2013 revealed gallbladder wall thickening with a positive sonographic Murphy's sign suspicious for cholecystitis.  There was no cholelithiasis, gallbladder sludge, or biliary duct dilatation.  Abdominal CT scans conducted in December 2012 and August 2013 revealed nonspecific gastric distention and a trace of pericholecystic fluid.  A nuclear medicine hepatobioliary scan conducted in August 2013 revealed an abnormally low gallbladder ejection fraction of 32 percent.  A laparoscopic cholecystectomy was performed in August 2013.  Diagnoses of GERD, recurrent epigastric/abdominal pain, emesis, biliary dyskinesia, and acute and chronic cholecystitis with ulceration were provided.

During a VA examination conducted on October 23, 2013 the Veteran reported that he had experienced occasional sharp upper abdominal pain ever since service.  Some of the pain resolved when his gallbladder was removed.  He also experienced persistently recurrent epigastric distress, pyrosis (heartburn), reflux, regurgitation,  substernal arm or shoulder pain, and sleep disturbance caused by esophageal reflux. Episodes of these symptoms occurred 4 or more times per year and lasted less than 1 day.  He also experienced episodes of mild nausea, vomiting, and hematemesis 4 or more times per year for less than 1 day at a time.  In addition, there were mild esophageal spasms which were not amenable to dilation.  The Veteran had not been told that he experienced any anemia and there were no other associated pertinent physical findings, complications, conditions, signs, or symptoms.  He was diagnosed as having GERD and hiatal hernia.  These disabilities impacted his ability to work in that frequent episodes of severe pain made it impossible for him to work and required him to go to the emergency room.  The physician who conducted the October 2013 examination explained that the etiology of the Veteran's painful epigastric problems was not always clear and it was likely that not every episode was related to his esophagus.  However, esophageal pain from reflux with spasm was part of the problem.

VA treatment records dated from November 2013 to February 2014 include reports of esophageal spasms and daily heartburn.  Examinations revealed that there were positive bowel sounds, that the abdomen was soft and not tender or distended, and that there was no hepatosplenomegaly or costovertebral angle tenderness.  The Veteran was diagnosed as having GERD and a duodenal ulcer.

A June 2014 VA examination report indicates that the Veteran reported that following his laparoscopic cholecystectomy he experienced increased heartburn and stool urgency.  There was also right upper quadrant tenderness under the right costal margin, popping under the right inferior ribs, and pressure and discomfort with certain movements.  He took omeprazole on a daily basis for chronic reflux.  He did not experience any signs or symptoms attributable to a gallbladder or pancreas condition or treatment for any such condition and there were no other pertinent physical findings, complications, conditions, signs, or symptoms other than scarring.  A diagnosis of a cholecystectomy was provided.  This disability impacted the Veteran's ability to work in that he experienced episodes of right upper quadrant abdominal pain and stool urgency.

Initially, the Board notes that the effective date of service connection for the Veteran's cholecystectomy (gall bladder removal) is February 26, 2014.  Hence, the symptoms pertinent to his gallbladder disability and the criteria used to rate that disability are not for application prior to that date.  

The above evidence reflects that prior to October 23, 2013, the Veteran's relevant gastrointestinal symptoms included stomach/epigastric/abdominal/substernal pain, nausea, vomiting, hematemesis, heartburn (pyrosis), reflux, regurgitation, cramps, esophageal spasms, and guarding.  There is, however, no evidence of any dysphagia during this period and the January 2011 VA examination report and the medical records dated from June 2011 to September 2013 specifically indicate the absence of any dysphagia.

The Court has held that where rating criteria are worded in the conjunctive with the use of the word "and," each of the specified criteria must be present to warrant the specified percentage requirements.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The holding in Camacho, however, only applies where the rating criteria are "successive," meaning that the criteria for the lower rating plus additional criteria are required before the next higher rating is warranted.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009)   In this case, the criteria for a 30 percent rating under DC 7346 incorporate those required for the 10 percent rating, and are "successive." As such, all of the additional criteria would be required for the next higher rating. See Tatum, 23 Vet. App. at 156; Camacho, 21 Vet. App. at 360.

In this case, there is no evidence of dysphagia at any time prior to October 23, 2013.  Hence, the criteria for a 30 percent rating under DC 7346 have not been met during this period.  Also, although there are some reports of esophageal spasms during this period, there is no evidence that such spasms are moderate so as to warrant a higher rating under DC 7204.  Specifically, the October 2013 VA examination report reflects that the Veteran only learned of having esophageal spasms when he was told about them.  Also, the fact that there was no dysphagia (i.e., difficulty swallowing) tends to weigh against a finding that any esophageal spasms were of moderate severity.  Hence, an initial rating higher than 10 percent is not warranted under either DC 7204 or DC 7346 at any time prior to October 23, 2013 .  See Comacho, 21 Vet. App. at 360; 38 C.F.R. § 4.114, DC 7346. 

As for the period since October 23, 2013, the Veteran is already in receipt of the maximum schedular rating (60 percent) under DC 7346 during this period.  Although service connection for the Veteran's gallbladder removal is in effect for part of this period, the applicable criteria for rating such a disability (DC 7318) only provide a maximum rating of 30 percent.  As explained above, separate ratings under DCs 7318 and 7346 cannot be provided and a single 60 percent rating under DC 7346 has been assigned.  See 38 C.F.R. § 4.114.  

The only other applicable diagnostic code under which a rating higher than 60 percent is possible in this case are DCs 7203 and 7204 which provides 50 and 80 percent ratings for stricture of the esophagus.  A 50 percent rating under DC 7203 is only warranted for severe stricture of the esophagus permitting liquids only.  In this case, there is no evidence that the Veteran's esophageal spasms permit only the passage of liquids and the October 2013 VA examination report specifically indicated that his esophageal spasms were only mild.  Thus, a rating higher than 60 percent is not warranted under DCs 7203 and 7204 on the basis of esophageal spasms.  Hence, an initial rating higher than 60 percent is not warranted for the Veteran's service-connected gastrointestinal disability at any time since October 23, 2013 and the appeal is denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.114, DCs 7203, 7204, 7318, 7346.  

D. Bilateral Plantar Fasciitis

The Veteran's plantar fasciitis is currently rated under 38 C.F.R. § 4.71a, DCs 5299-5276.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of DCs 5299-5276 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected bilateral foot disability, and that this disability has been rated by analogy to acquired flatfoot under DC 5276.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Under DC 5276, a 10 percent rating is warranted for bilateral or unilateral moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability and 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability and 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a, DC 5276.

Residuals of other foot injuries are rated under 38 C.F.R. § 4.71a, DC 5284 as follows: a 10 percent rating is warranted for a moderate foot injury, a 20 percent rating is warranted for a moderately severe foot injury, and a 30 percent rating is warranted for a severe foot injury.  A note to DC 5284 provides that a 40 percent disability rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.

In this case, a December 2008 VA examination report indicates that the Veteran reportedly experienced constant foot pain associated with standing and walking.  The pain was crushing/aching/sharp in nature, 6/10 in intensity, was exacerbated with physical activity or prolonged standing, was treated with Tylenol with codeine, and occasionally occurred at rest following prolonged standing.  The pain was also associated with stiffness.  As a result of such symptoms, the Veteran was unable to stand for prolonged periods, walk long distances, or lift heavy objects.

Examination revealed that the Veteran did not use any assistive devices for ambulation and that his feet did not show any signs of abnormal weightbearing.  There was tenderness to palpation of both feet at the metatarsal heads, but there was no flatfoot, clawfoot, hallux valgus, or hallux rigidus.  The Veteran experienced difficulty with walking and standing and was unable to stand for 30 minutes or longer.  There was pain associated with standing even more than a couple of minutes.  He did not require corrective shoe wear and shoe inserts had not provided any help.  X-rays of the feet were normal.  The Veteran was diagnosed as having bilateral plantar fasciitis and the physician who conducted the examination noted that the Veteran's foot tenderness was consistent with insertion of plantar fascia.

VA treatment records dated from July 2009 to October 2010 and a June 2010 statement from the Veteran's wife include reports of chronic bilateral foot pain in the plantar and metatarsophalangeal regions and in the arches.  The pain was present constantly, was 3-9/10 in intensity, was sharp/shooting/aching/throbbing/burning in nature, increased throughout the day, was worse with sleeping and weightbearing/prolonged standing, and affected the Veteran's activities of daily living, work, leisure activities, physical activities, and emotions/mood.  His wife reported that the Veteran was unable to engage in various physical activities due to the pain, that he always stood on the side of his feet to relieve the pressure on his arches, and that he was unable to walk faster than a normal/slow pace.  She had witnessed the Veteran run approximately 300 feet on one occasion, after which he "instantly fell down on the grass and did not want to move or walk anywhere."  He was helped inside after a period of rest and the night's plans were changed to indoor, non-active activities.  The Veteran had unsuccessfully tried custom orthotics, splints, physical therapy, steroid injections, and stretching to alleviate the pain.  The use of crutches or a cane did slightly relieve the pain, but the pain was resistant to treatment.  There was no numbness, tingling, or weakness in the lower extremities.

Examinations revealed that there was good foot care bilaterally, that there were no open wounds or callosities, and that the feet were of normal appearance, temperature, and color.  There was tenderness to palpation proximal to the metatarsal heads and from the base of the metatarsophalangeal joints (but not including the joints) back to the calcaneous (but not including the calcaneous) bilaterally.  Also, there were very high arches and pedal pulses were moderately impaired (+2/4) bilaterally.  The Veteran had an antalgic gait favoring the left lower extremity and he was unable to toe-walk, heel-walk, or squat and rise due to the severity of the pain.  His posture was erect and stable in sitting, standing, and walking positions, there was no edema, erythema, swelling, or nodules, muscle strength was normal, and the lower extremities and feet had normal ranges of motion.  There was pain under the arches bilaterally with plantar flexion and dorsiflexion.  X-rays revealed some abnormalities, including a possible foreign object in the lateral aspect of the left first toe and flexion deformities of the fourth and fifth distal interphalangeal joints.  A foot MRI was normal.  Diagnoses of chronic metatarsalgia, plantar fasciitis, and possible complex regional pain syndrome were provided.

During a January 2011 VA examination the Veteran reported that he experienced pain at the bottom of his feet along the longitudinal portion of the arches and under the metatarsal heads of the second metatarsal and first metatarsal.  The pain was sharp, was worse if he was standing barefoot, was aggravated with standing or walking for 10 minutes or just "being on [his] feet" in general, and was variable in how long it lasted.  Night splints, steroid injections, stretching, and other treatments had not provided any significant relief.  He used crutches and a cane to assist with ambulation.  He was able to perform self-care, but was limited in his daily activities.
The Veteran was using a cane to support his left leg at the time of the January 2011 examination and examination revealed that his posture and gait were abnormal.  There was bilateral pes cavus which was moderate to severe in nature and not acquired (was congenital).  There was tenderness to palpation along the longitudinal portion of the arches bilaterally and the feet were most tender under the second metatarsal heads bilaterally.  There was a mild increase in callus formation along the length of the left fifth metatarsal, but this was absent on the right.  The arches and Achilles tendon angles were maintained with and without weightbearing.  There were no other signs of abnormal weightbearing.  The Veteran was diagnosed as having bilateral plantar fasciitis and the examiner who conducted the examination noted that the Veteran's pain was out of proportion to the known diagnostic tests (including MRI and X-rays) and physical examination findings.

VA treatment records dated from September 2011 to May 2014 and statements from the Veteran, his wife, and his mother dated in September 2013 indicate that the Veteran continued to report constant bilateral foot pain which was located at the medial arch and radiated from the heel towards the toes, varied from blunt/dull to sharp/stinging in nature, was 4-8/10 in intensity, was aggravated by standing and walking, was alleviated by rest, icing, massaging, and medication, and was associated with pressure.  The pain was least in the morning and worst at the end of a day of activity and sometimes brought "him to tears."  He had tried various treatments, including orthotics, steroid injections, taping, narcotics, and a CAM walker.  Such treatments had not provided significant relief and he was contemplating surgery at an unknown time during a May 2014 VA nursing evaluation.  He was limited in his activities due to the foot pain in that he was unable to run, walk long distances, or stand for prolonged periods of time.  He would slightly roll his ankles and stand on the sides of his feet if standing longer than 5 minutes, would need to rest for approximately 1 hour after walking for 5 minutes, and had disrupted sleep due to foot pain.  Also, he experienced difficulty maintaining gainful employment due to his foot symptoms.

Examinations revealed that the Veteran ambulated with the assistance of a cane, was mildly distressed when walking due to foot pain, and had an impaired gait.  He was able to arise from a chair and ambulate without the assistance of others.  The metatarsals of both feet were sensitive to palpation, there was tenderness at the flexor hallucis longus muscle bilaterally, there was semi correctable forefoot varus on the right, and a cavus foot type was noted bilaterally.  Also, there was pain to palpation of the central and distal medial arch along the course of the medial band of the plantar fascia bilaterally and the plantar aspect of the metatarsophalangeal joints.  Pain increased with extension of certain toes.  Pulses were palpable bilaterally, capillary filling time was brisk to the pedal digits bilaterally, the skin temperature was warm, and there was no edema or varicosities.  Muscle strength was normal (5/5) and there were no gross deformities  The Veteran was diagnosed as having chronic foot pain, plantar aponeurosis, hammertoes, and cavus foot type.

The report of a VA examination dated in July 2014 indicates that the Veteran reported bilateral foot pain which was persistent despite various treatments.  The pain was dull to sharp, was occasionally associated with a burning sensation, and was increased by prolonged walking.  He was able to perform activities of daily living, but was unable to participate in any recreational activities that required long walking or standing.

Examination revealed that there was no objective evidence of marked deformity of either foot, that the Veteran did not have Morton's neuroma or metatarsalgia, that there were no hammertoes, and that he did not have any symptoms due to hallux valgus or hallux rigidus.  There was definite tenderness under the metatarsal heads and pain with stroking the plantar midline with a dull instrument bilaterally due to pes cavus bilaterally.  However, the pes cavus did not have any effects on the Veteran's toes and did not result in any dorsiflexion or varus deformity.  The Veteran did not experience any other foot injuries or conditions and he had not undergone any foot surgery.  There was pain on movement and weight-bearing bilaterally and pain, weakness, fatigability, or incoordination that significantly limited functional ability of the feet during flare ups or when the feet were used repeatedly over a period of time.  There were no other functional losses during flare ups or when the feet were used repeatedly over a period of time.  The examiner who conducted the examination reported that an opinion could not be rendered in regard to changes in functionality with repetitive use "over a period of time" or during a "flare up" because he would need to be present on such occasions to objectively measure any change from baseline functioning.  

Moreover, there were no scars related to the Veteran's service-connected foot disability and no other pertinent physical findings, complications, conditions, signs, or symptoms.  He occasionally used a cane to ambulate due to foot pain.  There was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  Imaging studies of the feet did not reveal any degenerative or traumatic arthritis or any other significant findings.  Diagnoses of bilateral acquired pes cavus (claw foot) and bilateral plantar fasciitis were provided.  The plantar fasciitis impacted the Veteran's employment in that it would not be compatible with an occupation requiring long standing or long distance walking.  The examiner who conducted the July 2014 examination explained that the veteran did not have flat feet.  Rather, he had a history of pes cavus, as documented in his service treatment records.  His May 2006 entrance examination noted asymptomatic normal arches.  Thus, it was reasonable to deduce that the pes cavus was an acquired condition.

The evidence reflects that there is a bilateral foot disability manifested by constant foot pain and tenderness which has remained resistant to treatment throughout the claim period, has resulted in an abnormal gait, has required the Veteran to use assistive devices for ambulation (e.g., cane and crutches), and has significantly limited his ability to stand and walk and perform various activities.  In light of this evidence, the Board finds that the symptoms of the Veteran's foot disabilities most closely approximate the criteria for a moderately severe foot injury under DC 5284, which provides for a 20 percent rating.  Hence, separate initial 20 percent ratings for each foot are granted, effective from August 31, 2008.

Initial ratings higher than 20 percent under DC 5284 are not warranted because the next higher percent rating under this diagnostic code (30 percent) requires evidence of a severe foot injury.  As stated, the Veteran has reported constant foot pain which is not responsive to treatment, he uses assistive devices, his foot symptoms have impaired his ability to perform various activities, and clinical evaluations have revealed objective evidence of foot tenderness and a foot deformity (pes cavus).  Nevertheless, his feet have otherwise been normal, muscle strength has remained intact (5/5), the ranges of motion of the feet have been normal, he has not been in constant need of assistive devices (e.g., the July 2014 VA examination report indicates that he only occasionally used a cane for ambulation), and he is able to perform activities of daily living.  Thus, the Board finds that the evidence is not indicative of severe foot injuries.

In addition, the Veteran has not reported, and the evidence does not otherwise indicate, that there has been any actual loss of use of a foot so as to warrant a 40 percent rating under DC 5284.  The Veteran has retained the ability to ambulate (although with some difficulty) and the examiner who conducted the July 2014 VA examination specifically indicated that there was no loss of use of an extremity.

The only other diagnostic codes under which ratings higher than 20 percent are provided pertain to acquired flatfoot (DC 5276), acquired claw foot (pes cavus) (DC 5278), and malunion or nonunion of the tarsal or metatarsal bones (DC 5283).  Although the Veteran's foot disability is currently rated by analogy to acquired flatfoot under DC 5276, there is no evidence of any flatfoot during the claim period  and the examiner who conducted the July 2014 VA examination explained that the Veteran did not have flat feet.

The Veteran has been diagnosed as having claw foot (pes cavus).  However, he is not service-connected for this disability.  Nevertheless, even if this disability was evaluated under DC 5278, a rating higher than 20 percent would not warranted as there is no evidence that the pes cavus has any effect on the Veteran's toes (as specified during the July 2014 VA examination) and the July 2014 VA examination report indicates that there was only "definite tenderness" under the metatarsal heads as opposed to "marked tenderness."

Also, there is no evidence of any malunion or nonunion of the tarsal or metatarsal bones.  Thus, initial ratings higher than 20 percent are not warranted under DC5283 on the basis of any such disability.

In light of above, separate initial 20 percent ratings for plantar fasciitis of the right and left foot (but no higher) are warranted since August 31, 2008.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7,  4.71a, DC 5284. 

E. Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The credible symptoms associated with the Veteran's disabilities are all contemplated by the appropriate rating criteria as set forth above.  Specifically, his back and knee symptoms are all contemplated by DCs 5237, 5260, and 5261 in that these diagnostic codes provide ratings based upon the extent to which all of the reported back and knee symptoms cause overall limitation of motion and function of the thoracolumbar spine and knees.  The Veteran's applicable gastrointestinal symptoms are specifically included in the rating criteria under DCs 7203, 7204, 7318, and 7346.  Moreover, all of his foot symptoms are contemplated by DC 5284 which provides a rating based upon overall impairment of a foot due to various symptoms.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for a left arm disability is denied.

Entitlement to an initial 20 percent rating for a lumbar strain, effective from August 31, 2008, is granted.
Entitlement to an initial rating higher than 20 percent for a lumbar strain is denied.

Entitlement to an initial rating higher than 10 percent for left knee patellofemoral syndrome is denied.

Entitlement to an initial rating higher than 10 percent for right knee patellofemoral syndrome is denied.

Entitlement to an initial rating higher than 10 percent prior to October 23, 2013 and an initial rating higher than 60 percent since that date for GERD, status post cholecystectomy with hiatal hernia and esophageal spasm is denied.

Entitlement to an initial 20 percent rating for plantar fasciitis of the right foot, effective from August 31, 2008, is granted.

Entitlement to an initial rating higher than 20 percent for plantar fasciitis of the right foot is denied.

Entitlement to an initial 20 percent rating for plantar fasciitis of the left foot, effective from August 31, 2008, is granted.

Entitlement to an initial rating higher than 20 percent for plantar fasciitis of the left foot is denied.


REMAND

Entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).
In this case, the evidence reflects that the Veteran has had periods of unemployment during the claim period and the most recent evidence of his employment status is a March 2014 VA mental health note which indicates that he was unemployed and looking for work.  He and his wife have reported on several occasions, including in statements dated in September 2013, that he has been unable to maintain gainful employment due to his various disabilities, including his service-connected disabilities.  Thus, given the evidence of medical disabilities, the claim for the highest ratings possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice. 

While the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that the Veteran should be afforded VA Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Also, the Veteran has not yet been provided with a notice letter regarding the issue of a TDIU in accordance with the VCAA. Such notice is required upon remand.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim for a TDIU.  

2.  Ask the Veteran to complete a formal application for a TDIU and to report his education and employment history and earnings, especially for the period since August 2008.

3.  Schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities (GERD, status post cholecystectomy with hiatal hernia and esophageal spasm; scars on the anterior trunk; a lumbar strain; bilateral patellofemoral syndrome of the knees; bilateral plantar fasciitis; tinnitus; and a right first ingrown toenail) on his ordinary activities, to include his employability.  The claims folder contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of his service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

A complete rationale shall be given for all opinions and conclusions expressed.

4.  Then readjudicate the claim, issuing a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


